Citation Nr: 9933715	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel injury of the left lower lip. 

2.  Entitlement to service connection for residuals of a 
concussion, to include bilateral hearing loss, tinnitus and 
scar tissue inside the ears.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder. 

5.  Entitlement to an increased rating for tendinitis of both 
shoulders, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971 and from August 1972 to June 1979.  By rating action 
dated in March 1997, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center, Wichita, Kansas, denied 
entitlement to service connection for post-traumatic stress 
disorder, residuals of a shrapnel injury to the lower lip, 
residuals of a concussion and residuals of pneumonia.  A 
noncompensable evaluation for tendinitis of both shoulders 
was confirmed and continued.  The veteran appealed those 
determinations.  In June 1997 the veteran testified at a 
hearing before a hearing officer at the regional office.  In 
June 1998 the hearing officer granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
rating effective from September 23, 1996, which was the date 
of the veteran's admission to a VA medical center for that 
condition.  The hearing officer increased the evaluation for 
the bilateral shoulder condition from zero percent to 
10 percent effective November 5, 1996, the date of receipt of 
the claim for an increase.  The denials of service connection 
for the other conditions at issue were confirmed and 
continued.  The veteran later appealed from a denial of his 
claim for a total rating based on individual unemployability.  
The case is now before the Board for appellate consideration.  

The Board finds that further development is necessary with 
regard to the claims for service connection for residuals of 
shrapnel injury of the left lower lip, residuals of a 
concussion to include bilateral hearing loss, tinnitus and 
scar tissue in the ears, and residuals of pneumonia, as well 
as the claims for entitlement to an increased evaluation for 
tendonitis of the shoulders.  Accordingly, those issues are 
addressed in the Remand section.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claims for 
a higher rating for post-traumatic stress disorder and for a 
total rating based on individual unemployability have been 
obtained by the regional office.  

2.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including depression, nightmares and 
flashbacks of his Vietnam experiences, social isolation, 
difficulty sleeping, a sense of a foreshortened future and a 
sense of impending doom.  

3.  The veteran's post-traumatic stress disorder is 
productive of severe symptomatology.  

4.  The veteran completed one year of college.  He was last 
employed on a full-time basis in December 1995 as a grounds 
keeper.  He is in receipt of Social Security benefits based 
on disability consisting principally of his post-traumatic 
stress disorder.  

5.  The veteran's service-connected disabilities are of such 
a nature and severity so as to permanently prevent him from 
engaging in any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation of 70 percent is warranted for the 
veteran's post-traumatic stress disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  The veteran is unemployable solely as a result of his 
service-connected disabilities.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
The Board finds that the claims for a rating in excess of 30 
percent for post-traumatic stress disorder and for a total 
rating based on individual unemployability are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained with 
regard to these claims, and that no further assistance to the 
veteran with respect to these claims is required to comply 
with 38 U.S.C.A. § 5107(a).

I.  Entitlement to an Evaluation in Excess of 30 Percent
for a Post-Traumatic Stress Disorder

As indicated previously, in November 1996, the veteran 
submitted a claim for service connection for a post-traumatic 
stress disorder.  

When the veteran was hospitalized by the VA from September to 
December 1996, he reported having nightmares of traumatic 
events that occurred in Vietnam on a twice weekly basis.  He 
also had flashbacks where he felt that he was really back in 
Vietnam and had olfactory hallucinations where he could smell 
death.  He felt detached and disconnected from others and 
isolated himself.  He was surprised that he had lived as long 
as he had and had a sense of a foreshortened future.  He had 
difficulty with poor sleep, poor concentration, anger and 
irritability.  He felt on guard much of the time and had an 
increased startle response.  

It was indicated that after service he had had numerous jobs 
until 1991 when he went to work for a county golf course and 
had that job until December 1995.  It was further indicated 
that he had continued drinking heavily after his return from 
Vietnam but his last drink had been in June 1996 and he 
attended Alcoholics Anonymous meetings. 

On mental status examination the veteran's affect was mildly 
depressed.  He was alert and oriented in all spheres.  He 
admitted to visual hallucinations at times.  He denied any 
current suicidal ideation or homicidal ideation.  His 
abstraction ability was good.  He could concentrate 
adequately.  He denied having any thought insertion or 
broadcasting.  He admitted to being suspicious at times.  His 
judgment and insight were fair.  

He was admitted to the inpatient post-traumatic stress 
disorder unit and enrolled in both educational and process 
groups and modules.  At the time of admission he was not 
taking any psychotropic medications and he was placed on 
medication for anxiety and for sleeping.  In the 
psychotherapy group he was attentive and frequently joined in 
with peers when they were processing issues.  The final 
diagnoses included post-traumatic stress disorder, chronic 
and severe, alcohol dependence in remission since June 1996 
and depressive disorder.  It was noted that the veteran was 
not currently employable or employable into the foreseeable 
future.  It was further noted that his symptoms of post-
traumatic stress disorder precluded employment.  

During the June 1997 hearing, the veteran related that he had 
anxiety being around large numbers of people.  He stated that 
when he went to a restaurant he sat with his back against a 
wall so he could see who was coming in and who was leaving.  
He related that he had trouble in the summer with rain and 
certain smells and helicopters flying over him.  He stated 
that he would then have memories associated with the smells 
and sounds.  He related that he had nightmares just about 
every night.  

The veteran was afforded a VA psychiatric examination in 
November 1998.  He stated that he continued to be bothered by 
memories of traumatic events that occurred during his service 
in Vietnam.  He began having nightmares of traumatic events 
that occurred in Vietnam and continued to have nightmares on 
a twice weekly basis.  He also had flashbacks where he felt 
that he was really back in Vietnam.  He had olfactory 
hallucinations where he could smell death.  He felt detached 
and disconnected from others and isolated himself.  He stated 
that he had a sense of a foreshortened future and a sense of 
impending doom.  He had difficulty sleeping.  He stated that 
with medications he was able to get possibly 4 or 5 hours of 
sleep a night.  He experienced severe depression, especially 
around anniversary dates of major battles, friends dying and 
friends being badly wounded.  He stated that 60 percent of 
the time he felt depressed.  Although he had never had any 
suicide attempts he had suicidal thoughts often.  He stated 
that he was quick to anger.  He stated that he had only a 
handful of friends and that he was somewhat of a loner.  His 
concentration was very poor.  He stated that he had a great 
deal of difficulty dealing with people because he always 
seemed to have conflicts with them and at times had become so 
angry that he had had homicidal ideation toward authority 
figures.  Because of that he had been unable to hold a job 
since December 1995.  He avoided crowds and would go to the 
grocery store late at night when there were few people there.  
He also always sat with his back against the wall.  He had 
drunk heavily after his return from Vietnam but his last 
drink had been in June 1996.  

On mental status examination the veteran was alert and 
oriented in all four spheres.  His mood was dysthymic and his 
affect was congruent.  His thought processes were logical and 
goal-oriented.  His thought content was negative for 
delusions, hallucinations, suicidal or homicidal ideations.  
He did admit to having frequent suicidal ideations and visual 
hallucinations in the past.  He experienced olfactory 
hallucinations almost daily.  His concentration was fair.  
His memory was intact.  The diagnoses included chronic post-
traumatic stress disorder, severe in nature, major depressive 
disorder, recurrent in remission and alcohol dependence, in 
remission.  With regard to the post-traumatic stress disorder 
it was indicated that his current Global Assessment of 
Functioning (GAF) was 51 and in the past year was also 51.  

In March 1999 the regional office received various medical 
records from the Social Security Administration.  The Social 
Security Administration had found the veteran disabled 
effective in December 1995 due to anxiety with post-traumatic 
stress disorder and related problems and substance abuse.  
The medical records included a copy of the report of VA 
hospitalization of the veteran from September to December 
1996 and a VA hospitalization report dated in January and 
February 1994 for substance abuse.  There was also a report 
by the Geary Community Hospital reflecting the veteran's 
treatment from June to September 1996 for alcohol dependency.  

VA regulations concerning rating mental disorders were 
amended effective November 7, 1996.  61 Fed. Reg. 52695-52702 
(1996).  The veteran's current claim regarding the evaluation 
of post-traumatic stress disorder stems from a claim filed a 
few days prior to the date the regulations were amended.  
Accordingly, both versions of the regulations must be 
considered and the version most favorable to the veteran must 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Pursuant to the former regulations, a 30 percent evaluation 
is warranted for post-traumatic stress disorder when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms have resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 

percent evaluation is provided when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is provided when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is provided when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

Pursuant to the current regulations, a 30 percent evaluation 
is warranted for post-traumatic stress disorder when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 
50 percent evaluation is provided when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is provided when 
there is occupational and social impairment, with 

deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
provided when there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §  4.130, Diagnostic Code 9411 (1996).

In this case, the evidence reflects that the manifestations 
of the veteran's post-traumatic stress disorder include 
depression, nightmares and flashbacks about his experiences 
in Vietnam, social isolation, difficulty sleeping, a sense of 
a foreshortened future and a sense of impending doom.  He 
also angers easily and startles easily.  He has had several 
jobs after his separation from service with his most recent 
employment being terminated in December 1995.  He was 
hospitalized by the VA from September to December 1996 and it 
was indicated that he was not currently employable or 
employable in the foreseeable future and that the symptoms of 
his post-traumatic stress disorder precluded employment.  
When he was afforded the VA psychiatric examination in 
November 1998 his post-traumatic stress disorder was 
described as severe in nature.  A GAF score of 51 was 
assigned.  Under the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) a GAF score of 50 indicates a serious impairment in 
social, occupational or school functioning (e.g., no friends 
or unable to keep a job).  

In the Board's judgment, the current manifestations of the 
veteran's post-traumatic stress disorder are productive of 
severe social and industrial impairment and occupational and 
social impairment with deficiencies in most areas so as to 
warrant entitlement to a 70 percent evaluation under the 
provisions of Diagnostic Code 9411 that were effective prior 
to or after November 1996.  Totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality or a total occupational and social impairment so as 
to warrant entitlement to the next higher evaluation of 100 
percent under Diagnostic Code 9411 prior to and after 
November 1996 have not been demonstrated.  

Finally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the evidence shows that the veteran's post-traumatic stress 
disorder has been 70 percent disabling since the effective 
date of service connection in September 1996.  At the time of 
discharge from the hospitalization from September to December 
1996, it was noted that the veteran's post-traumatic stress 
disorder was chronic and severe, and precluded employment.  
The evidence shows that the condition basically has remained 
at that level of severity.  Accordingly, "staged" ratings 
are not applicable.  See Fenderson, supra.

II.  Claim for a Total Rating Based on Individual 
Unemployability

In his application for a total rating based on individual 
unemployability, in October 1998, the veteran indicated that 
he had been born in July 1950 and completed one year of 
college.  He reported that he had last worked on a full-time 
basis for a city parks and recreational department as a 
grounds keeper.  He reported that he was in receipt of Social 
Security disability benefits.  

As noted previously in the information provided in March 
1999, the Social Security Administration indicated that the 
veteran had been found disabled for Social 

Security purposes effective in December 1995 due to anxiety 
with post-traumatic stress disorder and substance abuse.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.  

In this case, as noted previously, the veteran's service-
connected post-traumatic stress disorder has resulted in 
symptoms including depression, nightmares and flashbacks of 
his Vietnam experiences, social isolation, difficulty 
sleeping, a sense of a foreshortened future and a sense of 
impending doom.  He is also easily angered and startles 
easily.  The veteran has not had full-time employment since 
December 1995 and he has related that his employment was 
terminated because of his service-connected post-traumatic 
stress disorder.  When he was discharged from his period of 
VA hospitalization from September to December 1996, it was 
indicated that the veteran was not currently employable and 
was not employable in the foreseeable future.  It was stated 
that the symptoms of his post-traumatic stress disorder 
precluded employment.  The veteran was awarded disability 
benefits by the Social Security Administration effective in 
December 1995 based primarily upon his service-connected 
post-traumatic stress disorder.  The evidence in the Board's 
opinion indicates that the veteran's post-traumatic stress 
disorder is of such a nature and severity so that it prevents 
him from engaging in any substantially gainful employment.  
Accordingly, under the circumstances, it follows that 
entitlement to a total rating based on individual 
unemployability is warranted.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

With regard to the veteran's claims for an evaluation in 
excess of 30 percent for post-traumatic stress disorder and 
for a total rating based on individual unemployability the 
Board has resolved all doubt in his favor.  38 U.S.C.A. 
§ 5107.  

ORDER

Entitlement to a 70 percent evaluation for a post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a total rating based on individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits..  


REMAND

With regard to the veteran's claims for service connection 
for residuals of a shrapnel injury to the left lower lip, 
residuals of a concussion to include bilateral hearing loss, 
tinnitus, and scar tissue in the ears, and residuals of 
pneumonia, further development is necessary.  The service 
medical records associated with the veteran's claims file 
consist of only those records from his second period of 
service.  It does not appear that the RO attempted to obtain 
the veteran's service medical records from his first period 
of service during which he served in Vietnam.  The veteran 
contends that the shrapnel injury to his left lower lip and 
the concussion were incurred while he served in Vietnam.  
Accordingly, the service medical records from the veteran's 
first period of service are necessary to the claims for 
service connection.

With regard to the veteran's claim for an increased rating 
for his bilateral shoulder condition, during the June 1997 
hearing at the regional office, the veteran related that 
during the previous year he had been having more pain in his 
shoulders and there had been considerable pain involving the 
left shoulder on raising the shoulder and then bending the 
arm back.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was seen in June 1990 for 
shoulder pain.  In June 1997 degenerative joint disease 
involving the shoulders was indicated.  

The Board notes that the veteran has not been afforded a 
detailed VA examination for the purpose of evaluating the 
degree of severity of his bilateral shoulder condition for 
many years.  The Board believes that current medical 
information would be desirable and the case is REMANDED to 
the regional office for the following action:

1.  The RO should contact the National 
Personnel Records Center and request the 
veteran's service medical records for his 
first period of service from October 1968 
to August 1971.  If such records are 
unavailable, the RO should take the 
appropriate action in notifying the 
veteran and attempting to obtain any 
other available service records.  After 
such development, if the claims for 
service connection for shrapnel injury of 
the left lower lip, residuals of a 
concussion to include bilateral hearing 
loss, tinnitus, and scar tissue in the 
ears, and residuals of pneumonia are well 
grounded, the RO must take appropriate 
action to fully develop those claims.

2.  The VA Medical Center Topeka should 
be contacted and asked to provide copies 
of any records of treatment of the 
veteran for his bilateral shoulder 
condition since 1997.  Any such records 
obtained should be associated with the 
claims file.  

3.  The veteran should then be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
current nature and extent of his 
bilateral shoulder disability.  All 
indicated special studies should be 
conducted.  The examiner should identify 
the limitation of activity imposed by the 
bilateral shoulder disability, viewed in 
relation to the medical history, with a 
full description of the effects of 
disability upon the veteran's ordinary 
activities.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the 
bilateral shoulder disability 
significantly limits functional ability 
during flareups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
should also indicate whether the affected 
joints exhibit weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All range of motion tests should be 
conducted and the results described in 
specific degrees.  The claims file should 
be made available to the examiner for 
review prior to conducting the 
examination. 

4.  The regional office should then 
review the veteran's claims addressed in 
this Remand.  If the determinations 
regarding such matters remain adverse to 
the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issues on 
appeal pending completion of the requested action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

